TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                       NO. 03-10-00748-CV



                                    Nicholas Xenos, Appellant

                                                  v.

                                 Mursch Partners, L.P., Appellee


               FROM COUNTY COURT AT LAW NO. 1 OF TRAVIS COUNTY
         NO. C-1-CV-09-002816, HONORABLE CHUCK MILLER, JUDGE PRESIDING



                             MEMORANDUM OPINION


               Appellant Nicholas Xenos has failed to file a brief. His brief was due May 18, 2011.

By letter dated May 26, 2011, this Court’s clerk sent notice to Xenos’s counsel and to Xenos’s

last known address informing him that his brief was overdue. The notice cautioned that, unless

Xenos filed his brief or reasonably explained the failure to file, this Court could dismiss for want of

prosecution. No brief or explanation has been filed. We dismiss this appeal for want of prosecution.

See Tex. R. App. P. 42.3(b).




                                               Jeff Rose, Justice

Before Justices Puryear, Rose and Goodwin

Dismissed for Want of Prosecution

Filed: July 29, 2011